UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1606



DIANA M. CAMPITELLI,

                                              Plaintiff - Appellant,

          versus


THOMAS L. OSBORNE; MARJORIE D. NESBITT,
Administrator, Human Resources; E. KENNEDY,
President, Kennedy Personnel Services; STEPHEN
KENNEDY; GISELE M. MATHEWS, Assistant Attorney
General, MDOT; ROGER D. FORD,

                                             Defendants - Appellees,

          and


PARRIS N. GLENDENING, Governor,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, Chief District Judge. (CA-
00-2796-L)


Submitted:   December 19, 2002            Decided:   January 13, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Diana M. Campitelli, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, John Charles Bell, Gisele Marie Mathews, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Diana M. Campitelli appeals from the district court’s order

declining to issue a temporary restraining order.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The order Campitelli seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   See Virginia v. Tenneco, Inc., 538 F.2d 1026,

1029-30 (4th Cir. 1976).   Accordingly, we deny Campitelli’s motion

to consolidate this appeal with Appeal No. 02-2325, deny her motion

for emergency relief, deny leave to proceed in forma pauperis, and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                 2